 


109 HR 3088 IH: Homestead Preservation Act
U.S. House of Representatives
2005-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3088 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2005 
Mr. Goode (for himself and Mr. Boucher) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide mortgage payment assistance for certain employees who are separated from employment. 
 
 
1.Short titleThis Act may be cited as the Homestead Preservation Act. 
2.Mortgage payment assistance 
(a)Establishment of programTo the extent that amounts are provided pursuant to subsection (f), the Secretary of Labor (referred to in this section as the Secretary) shall establish a program under which the Secretary shall award low-interest loans to eligible individuals to enable such individuals to continue to make mortgage payments with respect to the primary residences of such individuals. 
(b)EligibilityAn individual is eligible to receive a loan under the program established under subsection (a) if the individual— 
(1)is— 
(A)an adversely affected worker with respect to whom a certification of eligibility has been issued by the Secretary of Labor under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.); or 
(B)an individual who would be an individual described in subparagraph (A) but who resides in a State that has not entered into an agreement under section 239 of that Act (19 U.S.C. 2311); 
(2)is a borrower under a loan which requires the individual to make monthly mortgage payments with respect to the primary place of residence of the individual; and 
(3)is receiving training under section 236 of the Trade Act of 1974, has received a job search allowance under section 237 of that Act or a relocation allowance under section 238 of that Act, or is receiving assistance under the Work Force Investment Act of 1998 or comparable assistance under any other Federal law. 
(c)Loan requirements 
(1)In generalA loan provided to an eligible individual under this section shall— 
(A)be for a period of not to exceed 12 months; 
(B)be for an amount that does not exceed the sum of— 
(i)the amount of the monthly mortgage payment owed by the individual; and 
(ii)the number of months for which the loan is provided; 
(C)have an applicable rate of interest that equals 4 percent; 
(D)require repayment as provided for in subsection (d); and 
(E)be subject to such other terms and conditions as the Secretary determines appropriate. 
(2)AccountA loan awarded to an individual under this section shall be deposited into an account from which a monthly mortgage payment will be made in accordance with the terms and conditions of such loan. 
(d)Repayment 
(1)In generalAn individual to which a loan has been awarded under this section shall be required to begin making repayments on the loan on the earlier of— 
(A)the date on which the individual has been employed on a full-time basis for 6 consecutive months; or 
(B)the date that is 1 year after the date on which the loan has been approved under this section. 
(2)Repayment period and amount 
(A)Repayment periodA loan awarded under this section shall be repaid on a monthly basis over the 5-year period beginning on the date determined under paragraph (1). 
(B)AmountThe amount of the monthly payment described in subparagraph (A) shall be determined by dividing the total amount provided under the loan (plus interest) by 60. 
(C)Rule of constructionNothing in this paragraph shall be construed to prohibit an individual from— 
(i)paying off a loan awarded under this section in less than 5 years; or 
(ii)paying a monthly amount under such loan in excess of the monthly amount determined under subparagraph (B) with respect to the loan. 
(e)RegulationsNot later than 6 weeks after the date of the enactment of this Act, the Secretary shall promulgate regulations necessary to carry out this section, including regulations that permit an individual to certify that the individual is an eligible individual under subsection (b). 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $10,000,000 for each of fiscal years 2006 through 2010. 
 
